Order denying plaintiff’s motion for an examination before trial of defendant Ess Three Corporation reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs; examination to proceed on five days’ notice at a time and place to be stated in the order, which is to be settled on notice. In our opinion the amended complaint states a cause of action against that corporation and the denial of plaintiff’s motion was, therefore, erroneous. Order denying plaintiff’s motion for the appointment of a receiver reversed on the law and the facts and motion granted to the extent of the appointment of a receiver of the stock of the G. & G. Building Corporation and of the Ess Three Corporation transferred to Sarah Lefrak by Harry Lefrak, and also of the $10,500 and the $3,000 mortgages referred to in the amended complaint, and the matter is referred to Special Term for the appointment of such receiver. In our opinion the facts stated in the moving papers entitle the plaintiff to a receiver to this extent. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.